internal_revenue_service number release date index number 263a 263a 263a ------------------------------------------ -------------------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------ telephone number --------------------- refer reply to cc ita b06 plr-133667-09 date date attention ----------------- -------------------------------------------- ---------------------------------- parent s date date predecessor ----------------------------------------------------------------------- ------------------------------------------------------------------- -------------------------------------------------------------------------- ---------------------- -------------------------- dear ------------- parent’s authorized representative is requesting a ruling under sec_1_381_c_5_-1 of the income_tax regulations on behalf of s one of parent’s subsidiaries s is requesting the commissioner’s consent to change to a method other than the principal method_of_accounting specifically s is requesting consent to change its method of allocating and accounting for costs under sec_263a of the internal_revenue_code and the regulations thereunder for the taxable_year beginning date and ending date s uses an overall accrual_method of accounting prior to date s owned percent of predecessor’s stock on date predecessor and s entered into a transaction to which sec_381 applies on date the fair_market_value of the inventory held by predecessor was greater than the fair_market_value of inventory held by s requiring s to use predecessor’s methods of allocating and accounting for costs under sec_263a see sec_1_381_c_5_-1 s will use the principal method to capitalize the purchase_price of raw materials third-party processing charges and certain handling charges to ending inventory sec_471 costs s will also use the principal method to allocate additional sec_263a costs to ending inventory however s is not permitted to continue to use all of predecessor’s methods of allocating and accounting for costs under sec_263a because some of those methods do not clearly plr-133667-09 reflect s’s income see sec_1_381_c_5_-1 accordingly s has requested a private_letter_ruling under sec_1_381_c_5_-1 to use another method s requests that the commissioner allow it to allocate indirect_costs that are not defined as sec_471 costs to ending inventory by treating the capitalizable portion of the costs as additional sec_263a costs under the simplified_production_method s also requests that it be allowed to use the de_minimis_rule described in sec_1_263a-1 to determine if any portion or all of a mixed service department's costs are allocable to property produced additionally s requests that it be allowed to use a facts and circumstances method to determine capitalizable mixed_service_costs for those mixed service departments that are not treated as engaged exclusively in production or non- production activities under the de_minimis_rule because percent or more of the department's costs are not capitalizable service_costs or deductible service_costs see sec_1_263a-1 under this method s states that it will allocate service_costs to particular departments or activities based on a factor or relationship that reasonably relates the service cost to the benefits received from the service departments or activities sec_1_263a-1 provides in relevant part that using reasonable factors or relationships a taxpayer must allocate mixed_service_costs using a direct_reallocation_method a step-allocation_method or any other reasonable allocation method as defined under the principles of sec_1_263a-1 sec_1_263a-1 provides in relevant part that an allocation method is reasonable if with respect to the taxpayer’s production activities taken as a whole i the total costs actually capitalized during the taxable_year do not differ significantly from the aggregate costs that would be properly capitalized using another permissible method described in sec_1_263a-1 with appropriate consideration given to the volume and value of the taxpayer’s production activities the availability of costing information the time and cost of using various allocation_methods and the accuracy of the allocation method chosen as compared with other allocation_methods ii the allocation method is applied consistently by the taxpayer and iii the allocation method is not used to circumvent the requirements of the simplified methods in sec_1_263a-1 sec_1_263a-2 sec_1_263a-3 or the principles of sec_263a section sec_1_263a-1 provides that if percent or more of a mixed service department's costs are service_costs that do not directly benefit or are not incurred by reason of the performance of production or resale activities deductible service_costs the taxpayer will not allocate any portion of the service department's costs to property produced and property acquired for resale during the taxable_year if percent or more of a mixed service department's costs are service_costs that directly benefit or are incurred by reason of the performance of production or resale activities capitalizable service_costs the taxpayer will allocate percent of the department's costs to the property produced and property acquired for resale during the taxable_year the plr-133667-09 taxpayer will use reasonable factors or relationships to determine whether percent or more of a mixed service department's costs are deductible service_costs or capitalizable service_costs the commissioner has determined that the appropriate method for s to use for allocating and accounting for costs under sec_263a is the method that s requested accordingly the commissioner under sec_1_381_c_5_-1 grants s consent to allocate indirect_costs that are not defined as sec_471 costs to ending inventory by treating the capitalizable portion of the costs as additional sec_263a costs under the simplified_production_method to use the de_minimis_rule described in sec_1 263a- g ii to determine if any portion or all of a mixed service department's costs are allocable to property produced and to use a facts and circumstances method to determine capitalizable mixed_service_costs pursuant to sec_1_381_c_5_-1 s will compute the adjustment necessary to reflect the change in the method of allocating and accounting for sec_263a costs s will take the adjustment into account in computing taxable_income in the taxable_year that includes date except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we express no opinion regarding any determinations as to what constitutes a department nor do we express an opinion regarding the propriety of the factors or relationships used to allocate indirect_costs to the departments we express no opinion as to whether specific departments and their associated costs are capitalizable mixed service or deductible departments or costs we express no opinion regarding the propriety of the factors or relationships used to determine whether percent or more of a mixed service department’s costs are deductible service_costs or capitalizable service_costs under the de_minimis_rule described in sec_1_263a-1 s’s use of a reasonable allocation method for determining its capitalizable mixed_service_costs is based on the assumption that the total costs actually capitalized during the taxable_year under the new method will not differ significantly from the aggregate costs that would properly be capitalized using the methods_of_accounting for mixed_service_costs described in the regulations see sec_1_263a-1 we express no opinion regarding the propriety of s's method of allocating mixed_service_costs between production and non-production activities using a reasonable allocation method under sec_1 263a- g i we also express no opinion regarding the propriety of s's method used to allocate sec_471 costs to property produced during the taxable_year additionally we express no opinion as to whether sec_381 applies that the methods used by predecessor on date were the principal methods_of_accounting under sec_1 c - c and that the methods for allocating and accounting for costs failed to clearly reflect s’s income after date these determinations are to be made by the operating division director in connection with the examination of parent's federal_income_tax returns plr-133667-09 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to parent’s authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by parent and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely roy a hirschhorn senior technician reviewer branch income_tax accounting cc
